Citation Nr: 0927336	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 23, 
1998, for the grant of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1966 
to October 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting an increased rating for posttraumatic stress 
disorder (PTSD), and also granting a TDIU effective from 
December 23, 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in a December 1999 notice of disagreement (NOD) 
expressed disagreement with the December 23, 1998, effective 
date assigned for the grant of TDIU by a November 1999 RO 
decision.  The RO did not issue a Statement of the Case (SOC) 
in response to that NOD.  

Where an NOD has been submitted, the veteran is entitled to 
an SOC.  38 C.F.R. § 19.26.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).  See also 38 C.F.R. § 19.9(a) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  The United States Court of Appeals for Veterans 
Claims (Court) by a May 2008 Order, expressly directed the 
Board to review the November 1999 RO decision granting TDIU 
with the effective date assigned and the submitted NOD with 
that decision, for the Board to ascertain whether remand by 
the Board is required pursuant to Manlincon.  It appears 
that, under precedential judicial precedent, remand is 
required.  

The Board in its May 2007 decision decided other issues then 
also on appeal.  The May 2008 Court Order approving the Joint 
Motion for Remand expressly left undisturbed the remaining 
issues decided by the Board in its May 2007 decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
veteran of the evidence necessary to 
substantiate his claim for an earlier 
effective date for the grant of TDIU, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, particularly with 
regard to effective dates to be assigned 
with a grant of TDIU.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008); see 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Following any indicated development, 
the RO should prepare and furnish to the 
veteran and his representative an SOC, and 
afford him the opportunity to file a 
substantive appeal with regard to the 
issue of entitlement to an earlier 
effective date for the grant of TDIU.

3.  If, and only if, a timely substantive 
appeal is filed to perfect an appeal, the 
case should be returned to the Board.  
Without such action, the Board does not 
have jurisdiction of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

